DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/585,585 filed on June 17, 2021. Claim 2 is cancelled. Claims 1, 12, 13 and 20 are currently amended. Claims 1 and 3-20 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The amendment to Claims 1, 12 and 20 has overcome the rejection of Claims 1 and 3-20 under 35 U.S.C. 103 set forth in the Final Office Action mailed March 17, 2021. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al., Pub. No. US 2017/0127427 A1, hereby “Claridge”, in view of Armolavicius et al., Pub. No. US 2017/0230267 A1, hereby “Armolavicius”, and in further view of Maguire et al., Pub. No. US 2017/0207981 A1, hereby “Maguire”. 

Regarding Claim 1, Claridge recites “A computer-implemented method for managing network resources enabling network services over a network (Claridge and paragraphs 3-5 and 14-15: a process for determining network performance information and configuring the network to improve functionality), the method comprising:
(Claridge figs. 1A-1B, 2, 4 and 5B and paragraphs 25, 79-81 and 108: self-optimizing network (SON) system 210 determines network performance information based on enhanced network topology information, i.e., generates an expected performance level);
accessing internal data relating to operations of the network... (Claridge figs. 1A-1B, 2, 4 and 5A and paragraphs 17, 48, 57-59 and 107-108: SON system 210 obtains network topology information of mobile network 240 and enhancement information relating to usage, configuration and location of mobile network 240, i.e., internal data relating to operations of the network);
generating... a first prediction of a network service pattern based on the expected performance level of the network services, the internal data... (Claridge figs. 1C, 2, 4 and 5B and paragraphs 25-29, 83-84, 88, 103 and 111-112: SON system 210 determines modifications to network parameters of base stations 220 and network resources 245 of mobile network 240 to improve network performance based on the determined network performance, the collected topology information and the enhancement information, wherein the network parameters relate to activation/deactivation of base stations 220 and network resources 245, transmit power levels, cell geometry etc., i.e., a service pattern);
identifying a decision scenario for orchestration of the network resources, the decision scenario establishing a configuration of the network resources, the decision scenario being generated based on a correlation of the first prediction of the network service pattern and availability of the network resources (Claridge figs. 1C, 2, 4 and 5B and paragraphs 57, 59, 76, 99-103 and 111-112: SON system 210 determines configuration actions to perform, i.e., a decision scenario establishing a configuration of the network resources, wherein the configuration actions are based on the modified network parameters and the enhancement information that includes the location and the processor and capacity usage of network resources 245, i.e., availability of network resources); and
causing to adapt the network resources based on the decision scenario (Claridge figs. 1C, 2, 4 and 5B and paragraphs 85, 103 and 113: SON system 210 causes the nodes to implement the updated network parameters based on the configuration actions)”.
However, while Claridge discloses that the SON system determines the modifications to the network parameters based on the determined network performance and the collected topology and enhancement information, i.e., internal data, using a predictive model (Claridge figs. 1C, 2, 4 and 5B and paragraphs 25-29, 81-84, 88, 103 and 111-112) and further discloses that the SON provides the updated network parameters to nodes of the mobile network to cause the nodes to implement the network parameters (Claridge figs. 1C, 2, 4 and 5B and paragraphs 85, 103 and 112), Claridge does not explicitly disclose “accessing internal data relating to operations of the network and external data not relating to operations of the network;
generating, by a machine-learning algorithm (MLA), a first prediction of a network service pattern based on the expected performance level of the network services, the internal data and the external data, wherein the MLA was trained using historical network service pattern data corresponding to the network, the historical network service pattern data enabling prediction of imminent system or component degradation or failure;” and

training, based on the additional training data, the MLA, thereby generating an updated MLA;
generating, by the updated MLA, a second prediction of the network service pattern; and
modifying, based on the second prediction, the decision scenario for orchestration of the network resources.”
In the same field of endeavor, Armolavicius discloses “accessing internal data relating to operations of the network and external data not relating to operations of the network (Armolavicius figs. 4 and 5 and paragraphs 22, 38 and 44: app orchestration component 302 accesses network data 306, i.e., internal data, and exogenous data 304, i.e., external data);
generating, by a machine-learning algorithm (MLA), a first prediction of a network service pattern based on the expected performance level of the network services, the internal data and the external data... (Armolavicius figs. 4 and 5 and paragraphs 5, 22, 24, 28, 38 and 44: using a machine learning model, app orchestration component 302 generates a network traffic forecast, i.e., a prediction of a network service pattern, based on the network data 306 and the exogenous data 304);” and
“monitoring performance of the network services to generate additional training data for the MLA (Armolavicius figs. 5 and 6 and paragraphs 44 and 47-49: app orchestration component 302 monitors network traffic, i.e., performance of network services, wherein the monitored traffic may be used to retrain and/or update the machine learning model);
training, based on the additional training data, the MLA, thereby generating an updated MLA (Armolavicius figs. 5 and 6 and paragraphs 44 and 47-49: app orchestration component 302 retrains and/or updates the machine learning model based on the monitored network traffic);
generating, by the updated MLA, a second prediction of the network service pattern (Armolavicius figs. 5 and 6 and paragraphs 44 and 47-49: app orchestration component 302 creates a new traffic forecast using the updated machine learning model); and
modifying, based on the second prediction, the decision scenario for orchestration of the network resources (Armolavicius figs. 5, 7 and 8 and paragraphs 44 and 50-53: app orchestration component 302 creates a new schedule of actions, i.e., a new decision scenario, for configuring network resources based on the new traffic forecast).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Claridge to determine the modifications to network parameters of the mobile network based in part on exogenous data as taught by Armolavicius. One of ordinary skill in the art would have been motivated to combine determining the modifications to network parameters of the mobile network based in part on exogenous data to ensure network performance is maintained in the presence of external events affecting network traffic (Armolavicius paragraphs 22-24).
However, while Armolavicius discloses generating network traffic forecasts using machine learning models (Armolavicius paragraphs 5, 22, 38 and 44), the Claridge and Armolavicius does not explicitly disclose “generating, by a machine-learning algorithm (MLA), a first prediction of a network service pattern based on the expected performance level of the network services, the internal data and the external data, wherein the MLA was trained using historical network service pattern data corresponding to the network, the historical network service pattern data enabling prediction of imminent system or component degradation or failure (emphasis added)”.
In the same field of endeavor, Maguire discloses using a machine learning model trained using historical operational data to predict failure of one or more network nodes within an upcoming time interval, e.g., the time between scheduled maintenance visits (Maguire figs. 3-4 and paragraphs 5, 9-14, 33 and 62-66).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Claridge, as modified by Armolavicius, to train the machine learning model using historical operational data that may be utilized to predict failure of the network or network elements as taught by Maguire. One of ordinary skill in the art would have been motivated to combine training the machine learning model using historical operational data that may be utilized to predict impending failure of the network or network elements to balance minimizing node downtime against operational costs (Maguire paragraph 67).

Regarding Claim 3, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the internal data comprises data created by a network service provider as a result of operating the network (Claridge figs. 1A-1B, 2, 4 and 5A and paragraphs 57-59, 60-69 and 108: the enhancement information includes network traffic information and operational condition of network resources 245, i.e., data created by a service provider as a result of operating mobile network 240).”

Regarding Claim 4, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the internal data comprises data collected at edges or nodes of the network (Claridge figs. 1A-1B, 2, 4 and 5A and paragraphs 57-59 and 108: the enhancement information includes network traffic information and operational condition of network resources 245, i.e., data collected at edges or nodes of mobile network 240).”

Regarding Claim 5, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the internal data relates to at least one of performances or configurations of the network resources (Claridge figs. 1A-1B, 2, 4 and 5A and paragraphs 57-59 and 107: the operational condition of network resources 245 included in the enhancement information may indicate whether the network resource is active, processor usage or capacity usage, i.e., performances or configurations of the network resources).”

Regarding Claim 6, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Claridge discloses “wherein the internal data comprises at least one of network data, operations data, customer data or product data (Claridge figs. 1A-1B, 2, 4 and 5A and paragraphs 57-59, 70-73 and 108: the enhancement information includes subscriber information, i.e., customer data).”

Regarding Claim 7, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Armolavicius discloses “wherein the external data comprises at least one of environmental data, regional data, industry data or financial data (Armolavicius fig. 4 and paragraphs 5, 22 and 39: exogenous data 304 includes geographic information 324, event information 326 and weather information 328).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Claridge to determine the modifications to network parameters of the mobile network based in part on exogenous data as taught by Armolavicius for the reasons set forth in the rejection of Claim 1.

Regarding Claim 8, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the network service pattern comprises a layout of the network (Claridge figs. 1C, 2, 4 and 5B and paragraphs 25-29, 83-84, 88, 103 and 111-112: the network parameters determined by SON system 210 relate to activation/deactivation of base stations 220 and network resources 245, transmit power levels, cell geometry etc., i.e., a layout of mobile network 240).”

Regarding Claim 9, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the correlation is identified and mapped on a graph (Claridge fig. 2 and paragraph 101: SON 210 generates a visual representation of network resources 245 that are associated with network parameters that are to be modified).”

Regarding Claim 10, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein the availability of the network resources relates to at least one of a computing power, a storage capacity or a network capacity (Claridge fig. 2 and paragraphs 49, 59 and 107: information concerning the capacity of network resource 245 may include a processor capacity and/or a data throughput capacity).”

Regarding Claim 11, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 1.
Additionally, Claridge discloses “wherein causing to adapt the network resources comprises re-arranging a layout of the network (Claridge fig. 2 and 5C and paragraphs 83-84, 103 and 112-113: the modifications to network parameters determined by SON 210 may include activating/deactivating base stations 220 and/or network resources 245, adjusting transmit power levels or cell geometry of base stations 220, etc., i.e., rearranging a layout of mobile network 240).”

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Claridge discloses “A system for managing network resources enabling network services over a network (Claridge figs 2-3 and paragraphs 3-5, 14-15 and 30: self-optimizing network (SON) system 210 that determines network performance information and configures the network to improve functionality), a computer system comprising at least one processor and memory storing a plurality of executable instructions... (Claridge fig. 3 and paragraphs 39 and 44: one or more devices 300, each device 300 comprising a processor 320 and memory 330 storing executable software instructions implementing SON system 210)”.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 8.

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Claridge discloses “A non-transitory computer-readable medium, the non-transitory computer-readable medium comprising control logic which, upon execution by a processor... (Claridge and paragraphs 4 and 14-15: a non-transitory computer-readable medium storing instructions executable by a processor to determine network performance information and configure the network to improve functionality).”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Claridge, Armolavicius and Maguire in view of Chopra et al., Pub. No. US 2017/0353361 A1, hereby “Chopra”.

Regarding Claim 13, the combination of Claridge, Armolavicius and Maguire discloses all of the limitations of Claim 12.
However, while Claridge discloses determining configuration actions to perform based on the updated network parameters (Claridge figs. 1C, 2, 4 and 5B and paragraphs 57, 59, 76, 99-103 and 111-112), the combination of Claridge, Armolavicius and Maguire does not explicitly disclose “wherein the instructions, when executed by the at least one processor, cause the system to:
generate maintenance actions to be conducted on the network resources based on the internal data and the external data; and
generate planning of the maintenance actions.”
In the same field of endeavor, Chopra discloses a provisioning node that determines and performs one or more of a scaling operation, healing operation and a failing action, i.e., maintenance actions, based on collected information such as CPU usage (Chopra figs. 2 and 5 and paragraphs 36-40 and 55-57).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Claridge, as modified by Armolavicius and Maguire, to determine one or more of a scaling operation, healing operation and a failing action based on information such as CPU usage collected from the network nodes as taught by Chopra. One of ordinary skill in the art would have been motivated to combine determining one or more of a scaling operation, healing operation and a failing action based on information such as CPU usage collected from the network nodes to avoid service downtime (Chopra paragraph 40).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449